Citation Nr: 1515025	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $19,274.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

C.C. (custodian), P.C., and C.C.



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Committee on Waivers and Compromises at the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).

The appellant's daughter (custodian), son, and grandson testified before the undersigned Veterans Law Judge (VLJ) via videoconference in February 2015.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the videoconference hearing, the appellant and her brother testified that they failed to report nursing home expenses for the appellant for the period in question, from January 1, 2011 through June 30, 2012.  They asserted that the absence of this information caused the AOJ to determine that there had been a decrease in the appellant's living expenses.  

The Board notes that the electronic file contains two copies of VA Form 21-0518, Improved Pension Eligibility Verification Report submitted by the appellant's custodian.  The first, signed by the appellant's custodian in February 2012, indicates net worth of only $2033.90 in stocks, bonds, mutual funds, etc., however, an additional form, signed by the appellant's custodian in August 2012, lists $65,800.00 in stocks, bonds, mutual funds, etc., and $5993.00 in bank accounts or cash.  In addition, several expense reports have been provided for various points in time, however, it is unclear if all information has been provided.  Moreover, testimony at the hearing indicated that the appellant's net worth has now been reduced significantly.  Accordingly, the appellant's custodian should be afforded the opportunity to clarify this question and to provide any additional documentation regarding the appellant's finances and expenses for the period in question.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the custodian and request that she provide a full report of the appellant's income, net worth, and expenses for the period from January 2011 through June 2012.  The appropriate forms should be provided to the appellant.  She should be afforded an appropriate time to respond.

2.  Request that the appellant or the custodian complete a current financial status report.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



